Citation Nr: 1220167	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder with hysterectomy.

2.  Entitlement to service connection for right hip/leg disorder, with symptoms of numbness and pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the issues noted on appeal.

The Veteran testified before the undersigned at an August 2011 Travel Board hearing.  The hearing transcript is of record.  The issues on appeal were adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran contends that she has a current gynecological disorder that developed or was aggravated during military service, as a result of her participation in strenuous activities related to training and stress.  See August 2011 Travel Board hearing transcript.  Specifically, she claims that while on active duty, and during reserve duty, she had continuous menstrual bleeding, which was treated with birth control and a cycle of infertility treatments.  She also reported that in 1997, she had a myomectomy, to remove polyps and adhesions, but they reoccurred.  The Veteran contends that her gynecological problems continued after her discharge, and as a result, she eventually underwent a total hysterectomy.  See June 2006 claim.

Service treatment records show that during her entrance examination in May 1979, the Veteran reported a history of laparoscopic surgery at age fifteen.  During a pap smear examination in November 1979, she reported that her last pap smear was normal, denied ever having an abnormal pap smear, and denied excessive pain and bleeding with menstrual periods.  She reported a history of laparoscope and hymenectomy at age fifteen for amenorrhea (absence of menstrual period).  In October 1983, she was seen for complaints of first-degree infertility for two years.  At that time, she also reported regular monthly periods with mild cramping and mittelschmerz (pain in the ovary area felt at the time of ovulation).  She also reported very light mid-cycle spotting for two months.  Examination of her uterus was normal.  She was diagnosed with first-degree infertility of questionable etiology.  During a pap smear examination in July 1985, the Veteran complained of a menstrual flow with cramping upon physical activity.  Examination of the uterus was normal, but a vaginal discharge was noted.  It was noted she bled during the pap smear.  The examiner diagnosed cervicitis without trichomonas.  She was seen again in March 1986 with complaints of menstrual-type pain and menstrual-type flow after jogging three days prior.  She denied using birth control pills.  She reported a history of abnormal bleeding for eight months and abnormal uterine bleeding during the previous three to four months with normal periods.  Examination of the uterus was normal.  She was diagnosed with abnormal uterine bleeding, and the plan was to have routine gynecological consultations.  

Post-service treatment records show that during treatment at the Onslow Women's Health Center in May 1988, the Veteran was evaluated for infertility, chronic pelvic pain and dysmenorrhea (pain during menstruation), and that she was evaluated for infertility and adenomyosis (uterine thickening) in 1998.

The record reflects that the Veteran also served in the reserves from 1990 to 2005.  Service treatment records for this period show that she was seen in 1991 for complaints of severe menstrual cramping.  Private treatment records show that the Veteran was seen on numerous occasions for gynecological complaints.  During a gynecological examination in July 1996, she again reported her history of laparoscopy and hymenotomy in 1975, with reported normal results.  She complained of a four-year history of continuous spotting throughout her cycle, and reported that she had been treated with Depo-Provera in 1993, which made the bleeding worse.  She also reported that she had been informed that she had fibroids when examined earlier that month.  She denied a history of pelvic infections or abnormal pap smear.  Examination revealed an irregular shaped uterus with a palpable myoma (benign tumor).  The diagnosis was history of infertility with leiomyoma (uterine fibroids).  In May 1997, the Veteran underwent diagnostic hysteroscopy, diagnostic laparoscopy, laparotomy, and myomectomy, which revealed a mildly enlarged uterus, apparent proximal tubal occlusion, dense endometrial cavity adhesions, and several myomas.  The myomas and endometrial adhesions were removed.  However, treatment records show that in January 2002 she underwent a total abdominal hysterectomy with bilateral salpingo-oophorectomy due to enlarging uterine fibroids.

Service treatment records show that the Veteran reported experiencing gynecological problems prior to her enlistment.  They also show that she was treated for gynecological problems, including abnormal bleeding, uterine pain, and infertility, during active duty.  The post-service medical evidence of record shows that during her reserve duty, the Veteran was treated for fibroids and underwent a total hysterectomy when the fibroids reoccurred.  The Veteran reported during her Board hearing in August 2011 that she continues to experience gynecological problems related to the symptoms she initially experienced in service.  

The Veteran's reports of in-service gynecological symptoms and a continuity of symptomatology provide evidence that a current gynecological disability may be related to service.  She is competent to report gynecological symptoms she has experienced.  An examination and opinion, however, is needed to determine whether the Veteran has a current gynecological disability that was incurred or aggravated during active military duty.

The Veteran also contends that she has a current right hip/leg disability related to military service.  Specifically, she claims that she experienced pain in her hip joint during service, which was made worse by running and physical exercises she was required to perform.  See June 2006 claim.  She testified during her August 2011 Board hearing that during active duty she was required to be on her feet for prolonged periods of time within her duties as a nurse, and that she was also required to perform strenuous physical activities, including climbing and jumping from bowel rudders onto piers and barges as part of her duties as a field medical dental assistant in the Navy.  She reported that she began to experience hip and leg pain after her discharge, which she believed was related to those in-service activities.  See August 2011 hearing transcript.

Service treatment records are negative for any evidence of complaint, treatment, or a diagnosis related to a right hip or leg condition or injury.  However, the Veteran's DD-214 shows that she served in the Navy, with a military occupational specialty (MOS) of dental assistant and field medical technician.  Thus, the Board finds that the conditions of her service are consistent with her reports of spending extended periods of time on her feet, and participating in strenuous physical activities aboard ship during active duty in the Navy.  38 U.S.C.A. § 5104(a).  

The post-service medical evidence of record shows that the Veteran complained of right hip pain, which she reported was not due to injury.  A November 2006 X-ray from Carolina Sports Medicine revealed degenerative joint disease of the hip, which the Veteran's private physicians indicated may have been due to her spending considerable amounts of time on her feet as a dental assistant.

The Veteran is competent to report right hip and leg pain in service and a continuity of symptoms since.  Furthermore, as noted above, the conditions of the Veteran's service are consistent with her reports of in-service trauma to her hip and leg.  Current medical records show that the Veteran has been noted to have osteoarthritis of the right leg.  However, contemporaneous evidence of an ongoing right hip or leg disability in the years following service is not of record.  An examination and opinion is needed to determine the nature and etiology of any currently demonstrated right hip or leg disability.  

The appellant is hereby notified that it is her responsibility to report for VA examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VA examination to determine the etiology of any current gynecological disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any gynecological disability found.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability was the result of a disease or injury incurred during the Veteran's period of active service.  

If, however, it is determined that a gynecological disability existed prior to service the examiner must identify the evidence considered as the basis for that determination and address the degree of confidence with which that opinion was provided (i.e. more than 90 percent, clear and unmistakable, or undebatable).  The examiner must also address whether any such disorder was permanently aggravated during or as a result of active service, identify the evidence considered as the basis for that determination, and address the degree of confidence with which that opinion was provided.

A complete rationale should be given for all opinions and conclusions expressed.  The examiner is advised that, generally, the Veteran may be considered competent to report injuries as well as symptoms she experienced, and that her reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The Veteran should be provided an appropriate VA examination to determine the etiology of any current right hip or right leg disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any right hip or right leg disability found.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability was the result of a disease or injury incurred during the Veteran's period of active service.  

A complete rationale should be given for all opinions and conclusions expressed.  The examiner is advised that, generally, the Veteran may be considered competent to report injuries as well as symptoms she experienced, and that her reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

